Citation Nr: 0511754	
Decision Date: 04/26/05    Archive Date: 05/03/05	

DOCKET NO.  00-14 571 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to December 9, 
1998, for the assignment of a 10 percent evaluation for scars 
of the chin, forehead, and neck. 

2.  Entitlement to an effective date prior to September 6, 
1994, for the grant of service connection for right ulnar 
neuropathy. 

3.  Entitlement to an effective date prior to July 29, 1993, 
for the grant of service connection for left shoulder 
impingement. 

4.  Entitlement to an effective date prior to November 7, 
1994, for the grant of a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied the benefits sought on appeal.  The 
veteran, who had active service from January 1951 to January 
1953, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  

A BVA decision dated in May 2001 denied an effective date 
prior to November 7, 1994, for the grant of a total 
evaluation based on individual unemployability due to 
service-connected disabilities.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an Order dated in June 2002, 
the Court vacated the Board's decision to the extent that it 
denied an effective date earlier than November 7, 1994, for 
the grant of a total rating for compensation based on 
individual unemployability and failed to address the issues 
of entitlement to earlier effective dates for the grant of 
service connection for left shoulder and right hand 
disabilities and a compensable rating for scars.  The case 
was subsequently returned to the BVA, and in January and 
August 2003, the Board returned the case to the RO for 
additional development.  The case was subsequently returned 
to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in October 1992 
granted service connection for a laceration scar of the chin 
and assigned a noncompensable evaluation from December 11, 
1999.  

3.  An ascertainable increase in the severity of the scars of 
the chin was not demonstrated prior to the VA examination 
performed on December 9, 1998.

4.  A claim for service connection for a right hand 
disability was received on September 6, 1994, more than one 
year following separation from service, and a rating decision 
dated in June 1999 granted service connection for right ulnar 
neuropathy from September 6, 1994, the date of that claim.

5.  A claim for service connection for a left shoulder 
disorder was received on July 29, 1993, more than one year 
following separation from service, and a rating decision 
dated in September 1999 granted service connection from July 
29, 1993, the date of that claim.  

6.  A claim for a total evaluation based on individual 
unemployability due to service-connected disabilities was 
received on November 7, 1994, and a rating decision dated in 
September 1999 granted service connection for a total 
disability evaluation based on individual unemployability 
from November 7, 1994, the date of that claim.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to December 
9, 1998, for a 10 percent evaluation for scars of the chin, 
forehead and neck have not been met.  38 U.S.C.A. §§ 1155, 
5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.155, 3.157, 3.400 and Part 4 (2004).  

2.  The requirements for an effective date prior to September 
6, 1994, for the grant of service connection for right ulnar 
neuropathy have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.155, 3.400 (2004).

3.  The requirements for an effective date prior to July 29, 
1993, for the grant of service connection for left shoulder 
impingement have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.155, 3.400 (2004).

4.  The requirements for an effective date prior to November 
7, 1994, for a total evaluation based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the rating decisions, 
as well as the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons why his claim 
was denied.  In addition, a letter to the veteran from the RO 
dated in March 2004 specifically notified the veteran of the 
substance of the VCAA.  That letter, consistent with 
38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b), effectively 
satisfied the notification requirements of the VCAA by:  
(1) Informing the veteran about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the veteran about the information and evidence 
the VA would seek to provide; (3) informing the veteran about 
the information and evidence the claimant was expected to 
provide; and requesting the veteran provide any evidence in 
his possession that pertains to his claims.  

The Board acknowledges that the March 2004 VCAA letter was 
initially provided to the veteran after the initial 
unfavorable decision in this case.  However, in another case 
regarding the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court), held that in 
such situations the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  That notice was 
provided to the veteran pursuant to the Board's request in 
the August 2003 remand.  The veteran was given an opportunity 
to respond, and the RO subsequently reviewed the veteran's 
claims, continued the denial of the benefits sought on appeal 
and issued a Supplemental Statement of the Case.  

All the VCAA essentially requires is that the duty to notify 
be satisfied and that a claimant is given an opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since this has been 
accomplished in this case, the Board finds that under the 
circumstances of this case, the notification requirements of 
the VCAA have been satisfied.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also notes that the veteran and his 
representative have not contended or argued that any defect 
or deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, No. 02-1077 (U. S. Vet. 
App. Apr. 14, 2005).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
relevant and probative evidence consists of claims the 
veteran filed for VA benefits and treatment records dated 
following the veteran's separation from service.  That 
evidence is associated with the claims file, and the veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and that the case 
is ready for appellate review.  


Background and Evidence

A VA Form 21-526 (Veterans Application for Compensation or 
Pension) received in December 1991 showed the veteran claimed 
service connection for residuals of a motor vehicle accident 
that occurred during service.  The veteran reported that the 
injuries from the accident included a loss of teeth and head 
injuries, an injured jaw, and a blow to the head which had 
caused cataracts in the eyes.  A rating decision dated in 
March 1992 denied the veteran's claim on the basis that 
available service medical records disclose no evidence of any 
claimed injury.  

A report of a VA examination performed in September 1992 
shows that on examination the veteran was noted to have three 
communicating scars of the right chin which were flat, of 
normal color and nontender, except when shaving.  They 
measured 2 centimeters by 1 millimeter; 3 centimeters by 2 
millimeters; and 3 1/2 centimeters by 1 millimeter.  There 
was also a 5-centimeter by 2-millimeter flat scar of normal 
color which was nontender at the base of the right neck.  The 
diagnosis following the examination was status post 
lacerations of the right chin and base of the right neck.  

A rating decision dated in October 1992 granted service 
connection for laceration scars of the chin.  That rating 
decision also assigned a noncompensable evaluation from 
December 11, 1991.  The veteran was notified of that rating 
decision and of his appellate rights by a letter dated in 
November 1992.  An appeal was not filed.  

In February 1993 the veteran filed a Notice of Disagreement 
regarding his claims for service connection for a head 
injury, jaw injury and cataracts.  A Statement of the Case 
was issued with respect to those issues and the veteran filed 
a Substantive Appeal in June 1993.  

VA outpatient treatment records dated between June and August 
1993 show the veteran was seen for complaints associated with 
his right hand and left shoulder.  A record dated July 29, 
1993, shows the veteran reported that he had experienced left 
shoulder discomfort for years and was involved in a motor 
vehicle accident in 1951 at which time he had a shoulder 
injury.  

A VA Form SSA-831-C3 (Disability Determination and 
Transmittal) dated in July 1994 shows the veteran was totally 
disabled due to internal derangement of the left shoulder 
with impingement and degenerative joint disease of the right 
wrist.

A statement from the veteran's representative received on 
September 6, 1994, submitted VA outpatient treatment records 
for consideration and indicated that the veteran was 
expanding his claim for service connection for residuals of 
an automobile accident to include left shoulder and right 
hand disabilities.

On November 7, 1994, the veteran's representative submitted 
documents for consideration including a statement from the 
veteran, a statement of Social Security earnings, and a 
statement from an acquaintance who recalled the veteran being 
laid off on several occasions from his job when his shoulder 
prevented him from performing his job.  

A rating decision dated in May 1995 denied service connection 
for left shoulder and right hand disorders as not well 
grounded.  In June 1995, the veteran expressed disagreement 
with that decision and a Statement of the Case was issued in 
July 1995.  A rating decision dated in August 1995 continued 
and confirmed the denial of service connection for a jaw 
injury, a head injury, cataracts, a left shoulder disorder 
and a right shoulder disorder.  A Supplemental Statement of 
the Case was issued in August 1995, and the veteran submitted 
a Substantive Appeal in September 1995.  Additional 
adjudication proceeded, and in August 1996 the Board issued a 
decision which denied service connection for a jaw injury, a 
head injury, cataracts, a left shoulder disorder, and a right 
hand disorder.  The veteran appealed the Board's decision to 
the Court and in a Memorandum Decision dated in April 1998 
the Court vacated the Board's decision and returned the case 
to the Board.  In October 1998, the Board returned the case 
to the RO for additional development.

A report of a VA examination performed in December 1998 shows 
the veteran reported that as far as current symptoms the scar 
of his chin was tender and bothered him when he shaved near 
the scar on the right side of his chin.  On physical 
examination there was a 3-centimeter by a 3-millimeter-wide 
scar on the right side of the chin that went through the 
hairy area of the skin.  The scar had some keloid formation 
in that it bulged up slightly and was a slightly lighter 
color than the surrounding skin.  It was described as 
nontender.  Following the examination the diagnosis was three 
scars of the head and neck, one of the right side of the 
neck, one on the left side of the forehead and one in the 
chin.  The examiner noted that the most disfiguring scar was 
the one on the right side of the chin.  

A rating decision dated in February 1999 granted service 
connection for left shoulder impingement effective September 
6, 1994.  A rating decision dated in June 1999 granted 
service connection for right ulnar neuropathy effective 
September 6th, 1994, and granted a 10 percent evaluation for 
scars of the forehead, neck and chin and assigned a 10 
percent evaluation effective December 9, 1998.  

A rating decision dated in August 1999 granted service 
connection for postoperative cataract of the left eye 
effective from December 11, 1991, and denied service 
connection for a cataract of the right eye.  

In a statement from the veteran dated in June 1999, he 
requested that the scar evaluations go back to December 1991, 
the hand condition to go back to 1992 and the left shoulder 
impingement to go back to 1992.  The veteran cited the fact 
that he had been seen at the VA Medical Center in Minneapolis 
in support of his claim.  In a statement dated in August 1999 
the veteran stated that he felt his disability should be 
rated 100 percent as he was receiving disability benefits 
from Social Security since 1992.  

A rating decision dated in September 1999 continued and 
confirmed the effective date for the 10 percent evaluation 
for the scars of the chin, forehead and neck.  The effective 
date for the right ulnar neuropathy was continued and 
confirmed as September 6, 1994, and the effective date for 
service connection of the left shoulder impingement was 
changed to July 29, 1993.  In the rating decision it was 
noted that the veteran had filed a claim for a left shoulder 
disability on September 6, 1994, and that he claimed an 
earlier effective date, sometime in 1992, based on treatment 
at a VA Medical Center.  While the RO noted that treatment at 
a VA Medical Center did not necessarily constitute an 
informal claim for service connection for a new disability, a 
treatment record dated July 29, 1993, showed the veteran told 
a treating physician that he injured his left shoulder in a 
motor vehicle accident in 1951.  The RO construed that 
treatment record as an informal claim for service connection.  
That rating decision also granted a total evaluation based on 
individual unemployability from November 7, 1994.  The rating 
decision explained that a claim for total evaluation based on 
individual unemployability was received in August 1999, but a 
review of the evidence showed that on November 7, 1994, the 
veteran submitted evidence of his inability to work 
attributable to his right hand and left shoulder problems.  
The RO noted that at that time service connection for those 
conditions had not been granted, but subsequent adjudicative 
actions had granted service connection prior to November 7, 
1994.  As such, the RO stated that the November 7, 1994, 
claim remained open and entitlement was granted from that 
date.  

A rating decision dated in March 2000 continued and confirmed 
the November 7, 1994, effective date for the grant of a total 
evaluation based on individual unemployability.  The veteran 
expressed disagreement with that decision and a Statement of 
the Case was issued n May 2000.  The veteran submitted a 
Substantive Appeal and in a decision dated in May 2001, the 
Board denied an effective date prior to November 7, 1994, for 
the grant of a total evaluation based on individual 
unemployability.

The veteran appealed the Board's decision to the Court, and 
in an Order dated in June 2000, the Court vacated the Board's 
decision to the extent that it denied an effective date 
earlier than November 7, 1994, for the grant of a total 
rating for compensation based on individual unemployability 
and failed to address the issues of entitlement to earlier 
effective dates for the grant of service connection for a 
left shoulder and right hand disabilities, and a compensable 
rating for scars.

After informing the veteran of his right to submit any 
additional evidence and/or argument he desired to have 
considered in connection with his current appeal, the veteran 
responded to the Board in December 2002 that he had nothing 
further to submit.  In January and August 2003, the Board 
returned the case to the RO for additional development, and 
the case was subsequently returned to the Board for final 
appellate review.


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  When a request is made by a person claiming or 
applying for, or expressing an intent to claim or apply for 
benefits under laws administered by the VA, the VA will 
furnish the appropriate form.  38 U.S.C.A. § 5102(a); 
38 C.F.R. § 3.150(a).  Furthermore, any communication or 
action, indicating an intent to apply for one or more 
benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim 
must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a).  

In addition, a report of an examination or hospitalization 
which meets the requirements of 38 C.F.R. § 3.157 will be 
accepted as an informal claim for benefits.  38 C.F.R. 
§ 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim 
for compensation has been allowed, or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of an examination or hospitalization by the VA will 
be accepted as an informal claim for an increased benefit or 
an informal claim to reopen.  Furthermore, these provisions 
only apply when such reports relate to examinations or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1).  

As for the effective date laws and regulations, unless 
specifically provided, the effective date of an award based 
on original claim, a claim reopened after a final 
adjudication, or a claim for increased compensation, 
dependency and indemnity compensation or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the receipt of the application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Furthermore, the effective 
date of an award of increased compensation shall be the 
earliest of which it is ascertainable that an increase in 
disability has occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  However, the effective date of a 
claim received after final disallowance is the date of 
receipt of a new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q) (1) (ii).

A.  Effective Date for Scar Evaluation

The veteran contends that the 10 percent evaluation assigned 
for the scars of his chin, forehead and neck assigned 
effective December 9, 1998, should be effective as of his 
original December 1991 claim.  However, the Board does not 
agree and will affirm the RO's assignment of a 10 percent 
evaluation effective December 9, 1998.  

The record reflects that the veteran did file a claim for 
service connection in December 1991 and that claim was 
addressed in the March and October 1992 rating decisions, 
with the October 1992 rating decision granting service 
connection for laceration scars of the chin and assigning a 
noncompensable evaluation from December 11, 1991.  The 
veteran was notified of that determination and of his 
appellate rights, but did not appeal that decision, although 
the veteran did express disagreement and filed an appeal for 
service connection for other disorders.  The decision to 
assign a noncompensable evaluation effective in December 1991 
became final when the veteran did not appeal that decision 
within one year of being notified of that decision.

The record contains no further reference to the scars of the 
veteran's chin until the time of a VA examination performed 
December 9, 1998, at which time the veteran's chin scar was 
described as tender and the most disfiguring of the three 
scars of the head and neck.  Based on that examination, the 
RO increased the evaluation for the veteran's scars from 
noncompensable to 10 percent, effective the date of the VA 
examination performed in December 1998.  The Board believes 
that the date chosen by the RO was correct because that was 
the earliest date following the final October 1992 rating 
decision which documented an ascertainable increase in 
severity of the disability.  Therefore, the Board concludes 
that an effective date prior to December 9, 1998, for the 10 
percent evaluation for scars of the chin, forehead and neck 
is not established.  

B.  Effective Date for Right Ulnar Neuropathy

A review of the evidence of record discloses that the 
veteran's December 1991 claim contains no reference to any 
disability of the right upper extremity.  The first 
indication that the veteran desired to file a claim for 
service connection for residuals of a right hand injury was 
contained in the statement received from the veteran's 
representative on September 6, 1994.  Since that claim was 
filed more than one year following the veteran's separation 
from service in 1953, the effective date for the grant of 
service connection must be the date the veteran initially 
filed a claim for service connection for a right hand 
disability.  Accordingly, an effective date prior to 
September 6, 1994, is not warranted.

C.  Left Shoulder Impingement

Similarly, the veteran did not file a claim for service 
connection for a disability of the left upper extremity when 
he initially filed his claim in December 1991.  The earliest 
indication of the veteran's desire to file a claim for 
service connection for a left shoulder disability is 
contained in the statement received from the veteran's 
representative on September 6, 1994.  While that would 
ordinarily be the effective date for the grant of service 
connection based on a claim filed more than one year 
following separation from service, the RO construed a VA 
medical record dated July 29, 1993, in which the veteran 
references a motor vehicle accident sustained in 1951 causing 
a shoulder injury as constituting an informal claim under 
38 C.F.R. § 3.157.  While the Board may not agree with the 
effective date chosen by the RO since it does not appear that 
the provisions of 38 C.F.R. § 3.157 are for application with 
respect to the veteran's original claim for service 
connection for a left shoulder disability, the Board would 
simply observe that prior to both of those dates the veteran 
expressed no intention or desire to file a claim for service 
connection for a left shoulder disability.  Accordingly, the 
Board concludes that there is no basis for an effective date 
prior to July 29, 1993, for the grant of service connection 
for left shoulder impingement.  

D.  Effective Date for Total Evaluation

The September 1999 rating decision which granted a total 
evaluation based on individual unemployability noted that the 
veteran had filed a claim for such a benefit in August 1999, 
but that a review of the evidence showed that on November 7, 
1994, the veteran had submitted evidence regarding his 
inability to work attributable to his right and left 
extremity problems.  As such, the RO chose the effective date 
for the total evaluation as November 7, 1994.

A review of the evidence discloses that the veteran did not 
file a claim for a total evaluation based on individual 
unemployability prior to November 7, 1994.  Although the 
veteran submitted evidence demonstrating that he was totally 
disabled for Social Security purposes in July 1994 the Board 
notes that service connection for the left shoulder 
disability was granted in July 1993, and it was not until 
service connection was granted for right ulnar neuropathy 
effective September 1994 that the veteran met the percentage 
requirements for a total evaluation and had established 
service connection for the disabilities causing his 
unemployability.  It was not until November 7, 1994, that the 
veteran filed a claim for a total evaluation based on 
individual unemployability.  As such, the Board finds that 
the RO was correct in assigning November 7, 1994, as the 
effective date for the total evaluation based on individual 
unemployability.


ORDER

An effective date prior to December 9, 1998, for a 10 percent 
evaluation for scars of the chin, forehead, and neck is 
denied.

An effective date prior to September 6, 1994, for the grant 
of service connection for right ulnar neuropathy is denied.

Entitlement to an effective date prior to July 29, 1993, for 
the grant of service connection for left shoulder impingement 
is denied.  

Entitlement to an effective date prior to November 7, 1994, 
for a total evaluation based on individual unemployability 
due to service-connected disabilities is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


